724 N.W.2d 468 (2006)
Patrick MORANT, Plaintiff-Appellee,
v.
G & S TRANSPORTATION, INC., Defendant-Appellant.
Docket No. 132115, COA No. 268503.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the August 17, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of the limitations contained in MCR 2.603(D)(1)-(3), 2.612(C)(1) and (2), and 2.119(D)(3).
MARILYN J. KELLY, J., would deny leave to appeal.